 1

 2                               UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                   ***
 5    ERIC EHMANN,                                          Case No. 2:19-cv-01199-APG-BNW
 6                           Plaintiff,
                                                            ORDER
 7          v.
 8    DESERT PALACE, LLC, et al.,
 9                           Defendants.
10

11          In reviewing the docket in this case, it has come to the court’s attention that the parties

12   have not filed a proposed discovery plan and scheduling order. Local Rule 26-1(a) requires that

13   the “plaintiff’s attorney must initiate the scheduling of the conference required by Fed. R. Civ. P.

14   26(f) to be held within 30 days after the first defendant answers or otherwise appears. Fourteen

15   days after the mandatory Fed. R. Civ. P. 26(f) conference, the parties must submit a stipulated

16   discovery plan and scheduling order.” Here, defendants filed motions to dismiss (ECF Nos. 24,

17   26) on September 15, 2019, making the stipulated discovery plan and scheduling order due

18   November 29, 2019. To date, the parties have not filed a stipulated discovery plan and

19   scheduling order.

20          IT IS THEREFORE ORDERED that within 21 days from the date of this order, the

21   parties must meet and confer and file a proposed discovery plan and scheduling order.

22

23          DATED: December 6, 2019

24

25
                                                           BRENDA WEKSLER
26                                                         UNITED STATES MAGISTRATE JUDGE
27

28
